DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 05/23/2022 has been entered.  Claims 1-7, 11-14 and 27-45 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 05/23/2022.
Claim Objections 
Claims 1 and 31 are objected to because of the following informalities:
In claims 1 and 31, "(a)" and "(b)" should be amended to remove the double parentheses, because double parentheses are generally used for enclosing reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m). Applicant may use "a)" and "b)" or other proper numbering methods. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 11-14, 27, 29-39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2015/057697 A1).
Regarding claim 1, Liao discloses a stretch circular knit fabric (a hybrid stretch circular knit fabric; page 2, para. 4; page 3, para. 2) comprising an elastomeric fiber (an elastomeric fiber; page 3, para. 2) and a polyester bi-component elastic filament (a non-elastomeric fiber such as polyester bi-component fiber; page 2, para. 7; page 3, paras. 1-2), 
wherein said fabric is a double layer spaced circular knit fabric (the fabric having a double-layer 3D structure comprising jammed yarns; page 7, para. 2) comprising: 
a first fabric layer comprising the elastomeric fiber (a layer of effective yarns comprising a hard yarn and an elastic fiber, and the elastic fiber is the elastomeric fiber; abstract; page 2, para. 5; page 3, para. 2; claim 1) and a second fabric layer comprising the polyester bi-component elastic filament (a base layer comprising polyester bi-component fiber; page 3, para. 2), with the first and second fabric layers being secured together by a series of interlock yarns between the first layer and the second layer (the jammed elastic yarns between the two fabric layers; page 7, para. 2) which maintain the first and second fabric layers in a spacer relationship relative to each other (the fabric jammed up into a 3D structure by elastic yarns, therefore the front layer and the back layer are in a spacer relationship at least in the jammed areas; page 7, para. 2).
Liao does not explicitly disclose wherein said double layer spacer fabric at 30% elongation exhibits a recovery force of at least 120 grams in both a length and a width direction.  However, Liao does disclose the stretch circular knit fabric has high recover forces in all directions (page 1, para. 1) because the elastic yarns generate recovery force of the fabric in both a length direction and a width direction (page 7, para. 2).  Further, Liao discloses the first fabric layer comprising a hard yarn such as cotton or nylon (abstract; page 6, para. 3; page 7, para. 3; claim 1) and an elastic yarn such as spandex (abstract; page 2, para. 5; page 3, para. 2; claim 1), and the second fabric layer comprising at least one elastic yarn, i.e., the polyester bi-component elastic filament (page 2, paras. 4, 7), wherein the spandex is 1-65% of total fabric weight (page 2, para. 5), and wherein the polyester bi-component elastic filament comprising poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) which is 5-65% of total fabric weight (page 2, para. 7; page 3, para. 1); therefore, Liao's fabric is formed of the same types of yarn materials with the same weight percent ranges as listed for examples 2-9 in Table 1 of the instant application.  Characteristics of a fabric are determined by materials and structure of the fabric. The fabric of Liao meets all the claimed features of the fabric with regard to the materials and structure as claimed.  Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention, to have fabricated a fabric as disclosed by Liao and performed a fabric recovery force test to the fabric under the same conditions as specified in the instant application, to obtain a test result that the fabric at 30% elongation exhibits a recovery force of at least 120 grams in both a length and a width direction, since it is well within the general skill of a worker in the art and the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
Regarding claim 2, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber comprises a bare elastomeric yarn (page 12, paras. 2-3).
Regarding claim 3, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber comprises spandex (page 3, para. 2; page 12, para. 2).
Regarding claim 4, Liao discloses the fabric of claim 3, and further discloses wherein the spandex comprises bare spandex yarn with a count from 11 to 560 dtex (11-444 dtex; page 12, paras. 2-3).
Regarding claim 5, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber has a denier between 10 denier and 450 denier (11-444 dtex; page 12, paras. 2-3).
Regarding claim 6, Liao discloses the fabric of claim 1, and further discloses wherein the polyester bi-component elastic filament comprises poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) or a combination thereof (page 5, para. 2; page 14, para. 4).
Regarding claim 7, Liao discloses the fabric of claim 1, and further discloses wherein the polyester bi-component filament has a count from 15 dtex to 900 Dtex (16.5-600 dtex; page 14, para. 1; page 15, para. 3).
Regarding claim 11, Liao discloses the fabric of claim 1, and further discloses the fabric further comprising a hard fiber (page 2, para. 4; claim 1).
Regarding claim 12, Liao discloses the fabric of claim 7, and further discloses wherein the hard fiber yarn has a count from 10 to 900 dtex (15 denier, i.e., 16.65 dtex; claim 13).
Regarding claim 13, Liao discloses the fabric of claim 7, and further discloses wherein the hard yarn is selected from the group consisting of wool, linen, silk, polyester, nylon, olefin, cotton, and combinations thereof (page 12, para. 4; claim 13).
Regarding claim 14, Liao discloses the fabric of claim 7, and further discloses wherein the hard yarn is a textured polyester filament (page 12, para. 4; claim 14).
Regarding claim 27, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber and the polyester bi-component elastic filament are combined together through a pre-covered yarn process before knitting (examples 4, 13, 14).
Regarding claim 29, Liao discloses a garment (page 3, para. 4; claim 23) prepared from the fabric of claim 1.
Regarding claim 30, Liao discloses the garment of claim 29, and further discloses which is selected from the group consisting of sport wears, active wear, swimming wear, bras, underwear, intimate wear, leggings, outwear and shoe fabrics (jeans, including legging jeans, which are active wear; page 2, para. 2; example 6).
Regarding claim 31, Liao discloses a method for making a double-layer spaced circular knit fabric (page 3, paras. 2-3; page 8, para. 4), said method comprising knitting together at least one elastomeric fiber (an elastomeric fiber such as LYCRA spandex; abstract; page 3, paras. 2-3; claim 1) and at least one polyester bi-component elastic filament into a circular knit fabric (a non-elastomeric fiber such as polyester bi-component fiber; abstract; page 2, para. 7; page 3, paras. 1-3; claim 1), 
wherein said fabric is a double layer spaced circular knit fabric (the fabric having a double-layer 3D structure comprising jammed yarns; page 7, para. 2) comprising: 
a first fabric layer comprising the elastomeric fiber (a layer of effective yarns comprising a hard yarn and an elastic fiber, and the elastic fiber is the elastomeric fiber; abstract; page 2, para. 5; page 3, para. 2; claim 1) and a second fabric layer comprising the polyester bi-component elastic filament (a base layer comprising polyester bi-component fiber; page 3, para. 2), with the first and second fabric layers being secured together by a series of interlock yarns between the first layer and the second layer (the jammed yarns between the two fabric layers; page 7, para. 2) which maintain the first and second fabric layers in a spacer relationship relative to each other (the fabric jammed up into a 3D structure by elastic yarns, therefore the front layer and the back layer are in a spacer relationship at least in the jammed areas; page 7, para. 2).
Liao does not explicitly disclose wherein said double layer spacer fabric at 30% elongation exhibits a recovery force of at least 120 grams in both a length and a width direction.  However, Liao does disclose the stretch circular knit fabric has high recover forces in all directions (page 1, para. 1) because the elastic yarns generate recovery force of the fabric in both a length direction and a width direction (page 7, para. 2).  Further, Liao discloses the first fabric layer comprising a hard yarn such as cotton or nylon (abstract; page 6, para. 3; page 7, para. 3; claim 1) and an elastic yarn such as spandex (abstract; page 2, para. 5; page 3, para. 2; claim 1), and the second fabric layer comprising at least one elastic yarn, i.e., the polyester bi-component elastic filament (page 2, paras. 4, 7), wherein the spandex is 1-65% of total fabric weight (page 2, para. 5), and wherein the polyester bi-component elastic filament comprising poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) which is 5-65% of total fabric weight (page 2, para. 7; page 3, para. 1); therefore, Liao's fabric is formed of the same types of yarn materials with the same weight percent ranges as listed for examples 2-9 in Table 1 of the instant application.  Characteristics of a fabric are determined by materials and structure of the fabric. The fabric of Liao meets all the claimed features of the fabric with regard to the materials and structure as claimed.  Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention, to have fabricated a fabric as disclosed by Liao and performed a fabric recovery force test to the fabric under the same conditions as specified in the instant application, to obtain a test result that the fabric at 30% elongation exhibits a recovery force of at least 120 grams in both a length and a width direction, since it is well within the general skill of a worker in the art and the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
Regarding claim 32, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber comprises a bare elastomeric yarn (page 12, paras. 2-3).
Regarding claim 33, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber comprises spandex (page 3, para. 2; page 12, para. 2; example 4).
Regarding claim 34, Liao discloses the method of claim 33, and further discloses wherein the spandex comprises bare spandex yarn with a count from 11 to 560 dtex (11-444 dtex; page 12, paras. 2-3).
Regarding claim 35, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber has a denier between 10 denier and 450 denier (11-444 dtex; page 12, paras. 2-3).
Regarding claim 36, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament comprises poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) or a combination thereof (page 5, para. 2; page 14, para. 4).
Regarding claim 37, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament has a count from 15 dtex to 900 Dtex (16.5-600 dtex; page 14, para. 1; page 15, para. 3).
Regarding claim 38, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament has a denier of from about 10 to about 450 (15-450 denier; page 14, para. 1; page 15, para. 3).
Regarding claim 39, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber weight is about 3% or higher of total fabric weight (1-25 wt%; page 12, para. 6), the polyester bi-component elastic filament weight is about 5% or higher of total fabric weight (5-45 wt%; page 14, para. 5); and fabric stretch level is at least 15% or higher in both wales and course direction (10-250% in the wales and course direction; page 18, para. 2; example 13).
Regarding claim 41, Liao discloses the method of claim 31, and further discloses the method further comprising knitting a hard fiber into the circular knit fabric (page 2, para. 4; claim 1).
Regarding claim 42, Liao discloses the method of claim 41, and further discloses wherein the hard fiber yarn has a count from 10 to 900 dtex (15 denier, i.e., 16.65 dtex; claim 13).
Regarding claim 43, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is selected from the group consisting of wool, linen, silk, polyester, nylon, olefin, cotton, and combinations thereof (page 12, para. 4; claim 13).
Regarding claim 44, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is a textured polyester filament (page 12, para. 4; claim 14).
Regarding claim 45, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is a cotton spun yarn (page 6, para. 3; page 9, para. 3).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2015/057697 A1) in view of Chuang (US 2006/0010929 A1).
Regarding claim 28, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber content within the fabric is between 1-22% by weight based on the total fabric weight (page 12, para. 6).  
Liao does not disclose the fabric having a weight between 100 grams/meter2 and 600 grams/meter2.  However, Chuang teaches a stretch circular knit fabric (examples 21, 48-55; claim 30) made from an elastomeric fiber (spandex; examples 21, 48-55; claim 30) and a polyester filament (a polyester yarn; examples 21, 48-55; claim 30) having a weight of 247-309 grams/meter2 (examples 21, 48-55; tables 1-2).  Both the stretch circular knit fabric of Liao and Chuang comprising an elastomeric fiber and a polyester filament. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the linear density of the polyester-bicomponent filament of the stretch circular knit fabric as disclosed by Liao, to have made the fabric having a weight between 100 grams/meter2 and 600 grams/meter2, as taught by Chuang, in order to provide a stretch circular knit fabric with desired thickness and strength as well as excellent stretchability.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2015/057697 A1) in view of Seno (US 2012/0036899 A1).
Regarding claim 40, Liao discloses the method of claim 31, but does not disclose wherein the fabric comprises 100% elastic yarns.  However, Seno teaches a circular knit fabric (a stretch fabric made by a circular knitting machine; paras. 0062, 0065, 0071; claim 3) comprises 100% elastic yarns (made of a core-sheath type conjugated yarn alone, where the core portion containing a polyurethane and the sheath portion containing a polyester elastomer; para. 0062; claims 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the stretch circular knit fabric as disclosed by Liao, with wherein the fabric comprises 100% elastic yarns, as taught by Seno, in order to provide a stretch circular knit fabric with excellent stretchability as well as a uniformly finished surface (Seno; para. 0062).

    PNG
    media_image1.png
    869
    1132
    media_image1.png
    Greyscale

Fig. 1 from WO 2015/057697 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 05/23/2022 have been fully considered and addressed as follows.
Applicant Remarks: Applicant asserts that the cited primary reference Liao provides no teaching or suggestion of double layer spaced circular knit fabric with interlocking or cushion yarns which maintain the first and second fabric layers in a spacer relationship relative to each other as claimed because Liao does not use interlocking yarns to create more open space between fabric layers.
Examiner's response: Examiner respectfully disagrees.  As addressed in the above 103 rejection section, Liao discloses a circular knit fabric comprising two surface layers and jammed yarns positioned between the two surface layers thereby forming a 3D fabric.  The two surface layers are integrally knitted with effect yarns and ground yarns; and the jammed yarns are the elastomeric yarns from at least the ground yarns; therefore the jammed yarns interlock the two surface layers and maintain the first and second fabric layers in a spacer relationship relative to each other at least in the jammed regions.  As such, Liao does teach a double layer spaced circular knit fabric with interlocking yarns.  Therefore, Liao's teaching meets the claimed requirement of the instant application.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/Primary Examiner, Art Unit 3732